DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-16 of U.S. Patent No. 10,586,399.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim limitations merely rephrase or make trivial modifications to the patented claim limitations. 
The following table illustrates a sample mapping of the limitations of claim 1 of the current application to the pertinent limitations of claim 1 of the patent:
Current Applicant
U.S. Patent 10,586,399
A method for editing content for presentation in a virtual-reality (VR) environment, the method comprising:
A computer-implemented method, comprising: 
parsing a script to obtain metadata associated with the script;
parsing metadata from a script;
generating a model of the VR environment based on the metadata;
presenting a virtual reality (VR) environment as part of an interactive user interface (UI) in 

receiving interactive input affecting at least one of the script and the VR environment;
generating a modified model of the VR environment based on the modification;
adapting the VR environment commensurate with the received interactive input;
generating a three-dimensional (3D) preview of the VR environment based on the modified model; and presenting the 3D preview to a user
generating a three-dimensional (3D) preview of the VR experience; [NOTE: a "preview" implicitly includes a presentation of the preview]


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 3 and 13 recite synchronizing the script and the modified version of the script "based on the metadata and the second metadata."  While para. 32 of the original specification describes synchronizing the scripts, it does not recite that the synchronization is based on the derived metadata.  Therefore, the subject matter of the claims is considered to be new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8, 11, 14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bekmambetov (US 2014/0160134).
Regarding claim 1, Bekmambetov discloses A method for editing content for presentation in a virtual-reality (VR) environment ("editing a three-dimensional scene," abstract), the method comprising: parsing a script to obtain metadata associated with the script ("conducting an automatic semantic breakdown of submitted natural language text with the purpose of obtaining a structured semantic net," para. 6); generating a model of the VR environment based on the metadata ("a structured semantic net for subsequent generation of a three-dimensional scene," para. 6); receiving a modification to the model that alters at least one element of the model; generating a modified model of the VR environment based on the modification ("a manual editing of a three-dimensional scene would support … introduction of changes into a scene associated with skeletal and facial animation of characters, assignment of poses, motion of characters, correction of execution sequence occurring in a scene," para. 76); generating a three-dimensional (3D) preview of the VR environment based on the modified model; and presenting the 3D preview to a user ("composing the previews and visualization of scenarios," para. 83; note that "manual editing of a three-dimensional scene" as described in para. 76 teaches a 3D scene which has been edited and can be called a "preview").
Regarding claim 4, Bekmambetov discloses dynamically updating the model of the VR environment based on the metadata ("manual editing of automatic semantic breakdown results with the purpose of obtaining a more faithful three-dimensional scene," para. 76).
Regarding claim 8, Bekmambetov discloses modifying a speed of motion associated with one or more elements of the model ("a manual editing of a three-dimensional scene would support setting and correction of parameters of … path definition and assignment of motion fundamental … motion of characters," para. 76).
Regarding claims 11, 14, and 18, they are rejected using the same citations and for the same reasons as the rejections of claims 1, 4, and 8.
Regarding claim 20, it is rejected using the same citations and for the same reasons as the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bekmambetov in view of Goldenberg et al. (US 2013/0132835; hereinafter "Goldenberg").
Regarding claim 2, Bekmambetov does not disclose wherein the model of the VR environment includes a timeline view showing characteristics of one or more elements of the model over time.
In the same art of generating a 3D animation preview, Goldenberg teaches wherein the model of the VR environment includes a timeline view showing characteristics of one or more elements of the model over time ("displaying a user interface that includes at least a 3D animation area and a script area, the 3D animation area including (i) a 3D view area for creating and playing a 3D animation and (ii) a timeline area for visualizing actions by one or more 3D animation characters," para. 5).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Goldenberg to Bekmambetov.  The motivation would have been "This can be very useful and efficient because it allows the director to evaluate and adjust the planned scenes ahead of time" (Goldenberg, para. 25).
Regarding claim 12, it is rejected using the same citations and for the same reasons as the rejection of claim 2.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bekmambetov in view of Min et al. (US 2009/0300515; hereinafter "Min").
Regarding claim 3, Bekmambetov does not disclose parsing a modified version of the script to obtain second metadata associated with the script; and synchronizing the script and the modified version of the script based on the metadata and the second metadata.
In the same art of generating a scene from text, Min teaches parsing a modified version of the script to obtain second metadata associated with the script; and synchronizing the script and the modified version of the script based on the metadata and the second metadata ("If the direction data is input using the second UI, the UI may change the display conditions of … the scene," para. 12; "a control unit to synchronize the second UI provided to users, in order that the direction data input by users can be displayed on the second UI provided to other users," para. 15).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Min to Bekmambetov.  The 
Regarding claim 13, it is rejected using the same citations and for the same reasons as the rejection of claim 3.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bekmambetov in view of Guay et al. (US 2017/0206707; hereinafter "Guay").
Regarding claim 5, Bekmambetov does not disclose generating a heat map representing a proximity between two elements of the model.
In the same art of three dimensional worlds/scenes, Guay teaches generating a heat map representing a proximity between two elements of the model ("position and/or orientation of the virtual avatar in the virtual world, and depth information such as the distance of the virtual objects … may be used to provide further analytics and be presented to the user in the form of a heat map," para. 91; "A first heat map may be a virtual world heat map (e.g., a positional heat map)," para. 104).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Guay to Bekmambetov.  The motivation would have been to provide additional data to users.
Regarding claim 15, it is rejected using the same citations and for the same reasons as the rejection of claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bekmambetov in view of Hanamoto (US 2018/0197324).
Regarding claim 6, Bekmambetov does not disclose generating a visual representation of a camera and a field of view of the camera that are associated with the model of the VR environment, and wherein receiving the modification to the model comprises receiving a user input that adjusts the visual representation of the camera.
In the same art of generative a VR environment, Hanamoto teaches generating a visual representation of a camera and a field of view of the camera that are associated with the model of the VR environment (see Fig. 8A), and wherein receiving the modification to the model comprises receiving a user input that adjusts the visual representation of the camera ("editing the camera path and gaze point path," para. 55).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Hanamoto to Bekmambetov.  The motivation would have been to increase convenience and understanding of a user.
Regarding claim 16, it is rejected using the same citations and for the same reasons as the rejection of claim 6.

Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bekmambetov in view of Lloyd et al. (US 2009/0219291; hereinafter "Lloyd").
Regarding claim 9, Bekmambetov does not disclose automatically analyzing, based on the metadata, the script to identify one or more contextual errors associated with the script, and automatically generating one or more notifications to correct the one or more contextual errors.
In the same art of generating an environment from text, Lloyd teaches automatically analyzing, based on the metadata, the script to identify one or more contextual errors associated with the script, and automatically generating one or more notifications to correct the one or more contextual errors ("assigning a penalty value to part of an activity in a script which results in an inconsistency in an image of the activity," para. 12; "inconsistencies may be flagged up to the user for resolution and/or automatically resolved by attempting to identify solutions to the goals which remove the inconsistencies," para. 26).

Regarding claim 10, Bekmambetov does not disclose generating, based on the metadata, a notification that one or more elements or actions should be added to the model.
In the same art of generating an environment from text, Lloyd teaches generating, based on the metadata, a notification that one or more elements or actions should be added to the model ("the user (director) may be provided with a 'to do' panel listing inconsistencies to resolve, in embodiments providing an optional 'fix like this' suggestion. This may use the priority-based approach described above and/or an approach based on minimum modification to a character's pose," para. 27).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Lloyd to Bekmambetov.  The motivation would have been to make the generated environment more realistic.
Regarding claim 19, it is rejected using the same citations and for the same reasons as presented in the rejections of claims 9 and 10.  

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The known prior art does not teach or render obvious (in the context of the claimed technology for generating and modifying a VR environment from a script and metadata): generating a notification that a call to action hint should be added to the modified model, wherein the call to . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN MCCULLEY/Primary Examiner, Art Unit 2611